Exhibit 10.5

 

 

FOURTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

among

GASTAR EXPLORATION USA, INC.

THE GUARANTORS SIGNATORY HERETO

THE LENDERS SIGNATORY HERETO

and

AMEGY BANK NATIONAL ASSOCIATION,

as Administrative Agent

Effective

November 10, 2011

 

 



--------------------------------------------------------------------------------

Table of Contents

 

Article I  

DEFINITIONS AND INTERPRETATION

     1    1.1  

Terms Defined Above

     1    1.2  

Terms Defined in Credit Agreement

     2    1.3  

References

     2    1.4  

Articles and Sections

     2    1.5  

Number and Gender

     2    Article II  

AMENDMENTS

     2    2.1  

Amendment to Section 1.2

     2    2.2  

Amendment to Section 2.3

     3    2.3  

Amendment to Section 6.1

     3    Article III  

REPRESENTATIONS AND WARRANTIES

     3    Article IV  

RATIFICATION AND ACKNOWLEDGMENTS

     3    Article V  

CONDITION TO EFFECTIVENESS

     3    Article VI  

MISCELLANEOUS

     4    6.1  

Successors and Assigns

     4    6.2  

Rights of Third Parties

     4    6.3  

Counterparts

     4    6.4  

Integration

     4    6.5  

Severability

     4    6.6  

Governing Law

     4   

 

- i -



--------------------------------------------------------------------------------

FOURTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) executed effective as of November 10, 2011 (the “Effective Date”)
is by and among GASTAR EXPLORATION USA, INC., a Michigan corporation (the
“Borrower”), GASTAR EXPLORATION, LTD., an Alberta, Canada corporation (the
“Parent”), GASTAR EXPLORATION NEW SOUTH WALES, INC., a Michigan corporation
(“Gastar New South Wales”), GASTAR EXPLORATION VICTORIA, INC., a Michigan
corporation (“Gastar Victoria”), GASTAR EXPLORATION TEXAS, INC., a Michigan
corporation (“Gastar Texas Inc”), GASTAR EXPLORATION TEXAS, LP, a Delaware
limited partnership (“Gastar Texas LP”), and GASTAR EXPLORATION TEXAS LLC, a
Delaware limited liability company (“Gastar Texas LLC”, and the Parent, Gastar
New South Wales, Gastar Victoria, Gastar Texas Inc., Gastar Texas LP and Gastar
Texas LLC, collectively, the “Initial Guarantors”), the lenders party to that
certain Amended and Restated Credit Agreement dated effective October 28, 2009,
as amended to the Effective Date, by and among the Borrower, the Initial
Guarantors, the lenders party thereto or bound thereby from time to time (the
“Lenders”), and Amegy Bank National Association, a national banking association,
as administrative agent for the Lenders, letter of credit issuer and collateral
agent for the Lenders and certain other parties (as so amended, the “Credit
Agreement”), and AMEGY BANK NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Initial Guarantors, the Lenders and the Agent are
parties to the Credit Agreement; and

WHEREAS, the Borrower, the Initial Guarantors, the Lenders and the Agent desire
to amend the Credit Agreement in the particulars hereinafter provided;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Credit Agreement and herein, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Fourth Amendment to Amended and
Restated Credit Agreement, each of the terms “Agent,” “Amendment,” “Borrower,”
“Credit Agreement,” “Effective Date,” “Gastar New South Wales,” “Gastar Texas
Inc,” “Gastar Texas LLC,” “Gastar Texas LP,” “Gastar Victoria,” “Initial
Guarantors,” Lenders” and “Parent,” shall have the meaning assigned to such term
hereinabove.



--------------------------------------------------------------------------------

1.2 Terms Defined in Credit Agreement. Each term defined in the Credit Agreement
and used herein without definition shall have the meaning assigned to such term
in the Credit Agreement, unless herein expressly provided to the contrary.

1.3 References. References in this Amendment to Exhibit, Article or Section
numbers shall be to Exhibits, Articles or Sections of this Amendment, unless
expressly stated to the contrary. References in this Amendment to “hereby,”
“herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and
words of similar import shall be to this Amendment in its entirety and not only
to the particular Schedule, Exhibit, Article, or Section in which such reference
appears. Specific enumeration herein shall not exclude the general and, in such
regard, the terms “includes” and “including” used herein shall mean “includes,
without limitation,” or “including, without limitation,” as the case may be,
where appropriate. Except as otherwise indicated, references in this Amendment
to statutes, sections, or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, or regulation referred to.
References in this Amendment to “writing” include printing, typing, lithography,
facsimile reproduction, and other means of reproducing words in a tangible
visible form. References in this Amendment to amendments and other contractual
instruments shall be deemed to include all exhibits and appendices attached
thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of the Credit Agreement or this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

ARTICLE II

AMENDMENTS

Effective as of the Effective Date, the Borrower, the Initial Guarantors, the
Lenders and the Agent hereby amend the Credit Agreement in the following
particulars:

2.1 Amendment to Section 1.2. Section 1.2 of the Credit Agreement is amended to
substitute the following for the definition of “Commitment Termination Date”
appearing in such Section 1.2:

 

- 2 -



--------------------------------------------------------------------------------

“‘Commitment Termination Date’ shall mean the earlier of (a) September 30, 2015
and (b) the date the Commitments are terminated pursuant to the provisions of
Section 7.2.”

2.2 Amendment to Section 2.3. The first sentence of Section 2.3 of the Credit
Agreement is amended to read as follows in its entirety:

“Anything herein to the contrary notwithstanding, no more than ten separate LIBO
Rate Loans shall be outstanding at any one time, with, for purposes of this
Section 2.3, all LIBO Rate Loans for the same Interest Period constutiting one
LIBO Rate Loan.”

2.3 Amendment to Section 6.1. Section 6.1 of the Credit Agreement is amended to
substitute “one hundred percent (100%)” for “eighty percent (80%)” appearing in
clause (ii) of clause (c) of the proviso in such Section 6.1.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and the Initial Guarantors expressly re-makes, in favor of
the Agent and the Lenders, each of the representations and warranties set forth
in Article IV of the Credit Agreement and in the other Loan Documents and made
by it and represents and warrants that all such representations and warranties
remain true and correct.

ARTICLE IV

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Initial Guarantors, the Lenders and the Agent does
hereby adopt, ratify and confirm the Credit Agreement, as amended hereby, and
each of the other Loan Documents to which it is a party and acknowledges and
agrees that the Credit Agreement, as amended hereby, and each of the other Loan
Documents to which it is a party is and remains in full force and effect.
Furthermore, each of the Borrower, the Initial Guarantors, the Lenders and the
Agent acknowledges and agrees that the Borrowing Base shall be $50,000,000 and
the Monthly Reduction Amount shall be $0, with the effect that the Borrowing
Base shall remain $50,000,000 until the next redeterminations of the Borrowing
Base and the Monthly Reduction Amount in accordance with the provisions of the
Credit Agreement.

ARTICLE V

CONDITION TO EFFECTIVENESS

The effectiveness of this Amendment is subject to receipt by the Agent, for the
accounts of the Lenders on the basis of their respective Percentage Shares, of
payment by the Borrower, in immediately available funds, of an extension fee in
the amount of $250,000 in connection with this Amendment. Upon receipt by the
Agent of payment of such fee, this Amendment shall be effective as of the
Effective Date.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.

6.2 Rights of Third Parties. Except as provided in Section 6.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

6.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable as of the Effective Date upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Amendment containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Amendment by each necessary
party hereto and shall constitute one instrument.

6.4 Integration. This Amendment constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Amendment.

6.5 Severability. In the event that any one or more of the provisions contained
in this Amendment shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Amendment.

6.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICTS OF
LAW.

(Signatures appear on following pages)

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Amended and Restated Credit Agreement to be duly executed and delivered, as of
the Effective Date, by their proper and duly authorized officers.

 

BORROWER: GASTAR EXPLORATION USA, INC. By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer INITIAL GUARANTORS: GASTAR
EXPLORATION LTD. By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Vice President and   Chief Financial Officer GASTAR
EXPLORATION NEW SOUTH WALES, INC. By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer GASTAR EXPLORATION VICTORIA, INC.
By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer

(Signatures continue on following pages)

 

- 5 -



--------------------------------------------------------------------------------

GASTAR EXPLORATION TEXAS, INC. By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer GASTAR EXPLORATION TEXAS, LP By:
  Gastar Exploration Texas LLC,   its General Partner By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer GASTAR EXPLORATION TEXAS LLC By:
 

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer

(Signatures continue on following pages)

 

- 6 -



--------------------------------------------------------------------------------

AGENT:

AMEGY BANK NATIONAL ASSOCIATION

as Agent

By:  

/s/ Mark A. Serice

  Mark A. Serice   Senior Vice President LENDER: AMEGY BANK NATIONAL ASSOCIATION
By:  

/s/ Mark A. Serice

  Mark A. Serice   Senior Vice President

(Signatures continue on following pages)

 

- 7 -



--------------------------------------------------------------------------------

LENDER: BANK OF MONTREAL By:  

/s/ Kevin Utsey

  Kevin Utsey   Director

(Signatures continue on following page)

 

- 8 -



--------------------------------------------------------------------------------

LENDER: IBERIABANK By:  

/s/ W. Bryan Chapman

  W. Bryan Chapman   Executive Vice President

 

- 9 -